DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
2.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
3.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

4.	The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-3 and 5-14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Randolph et al. (US 20140276288 A1), hereinafter referred to as “Randolph” in view of Jensen et al. (US 20040215120 A1), hereinafter referred to as “Jensen”.
Regarding claim 1, Randolph teaches an apparatus for applying negative pressure to a tissue site proximate a foot of a patient (see Abstract), the apparatus comprising: a tissue interface (manifold (110)) configured to be circumferentially disposed around the tissue site (see Figure 1); a sole configured to support the tissue interface ((130), see Figure 3); a cover (112) configured to be coupled to the leg of the patient and the sole to cover the tissue interface and to form a chamber (101) containing the tissue interface to seal the tissue interface within the chamber (see Figure 1); and an interface (connector (114)) fluidly coupled to the tissue interface to deliver negative pressure to the tissue interface for distribution to the tissue site (see Paragraph [0035]). However, Randolph does not explicitly teach a toe box coupled to the sole. 
	Jensen teaches a toe box (foam padding 402a) coupled to the sole (see Figure 4).
Randolph and Jensen are analogous art because both deal with a wound dressing to help aid in foot wound/ulcers.
It would have been obvious to a person having ordinary skill in the art before the effective filling date of the invention to modify the apparatus of Randolph and further include a toe box, as taught by Jensen. Jensen teaches a toe box would help in protecting the skin and relieving pressure on wound and avoid rubbing of skin on the cast (see Paragraph [0015] and [0019]).
claim 2, Randolph further teaches a first sealing member (113) configured to extend around the leg of the patient above the tissue interface, the first sealing member configured to seal the cover (112) to the leg of the patient (attachment device (113) wraps around the periphery of sleeve (112) to provide an airtight seal forming chamber (101), see Paragraph [0046]).
Regarding claim 3, Randolph further teaches wherein the cover (112) has a first end configured to be sealed by the first sealing member (see below).
[AltContent: textbox (First sealing end (113))][AltContent: textbox (Second sealing end (113))][AltContent: arrow][AltContent: arrow]
    PNG
    media_image1.png
    717
    593
    media_image1.png
    Greyscale

Regarding claim 5, Randolph further teaches wherein the cover (112) has a second end configured to be sealed by the second sealing member (see above).
claim 6, Randolph further teaches wherein the tissue interface is boot shaped (manifold (110) is shaped around the foot, see Figure 3).
Regarding claim 7, Randolph further teaches wherein the boot shaped tissue interface is configured to circumferentially cover a portion of the leg, ankle, and foot of the patient (see Figure 3).
Regarding claim 8, Randolph further teaches wherein the tissue interface comprises a porous material having open cells (manifold (110) may be open cell porous foam, see Paragraph [0039]).
Regarding claim 9, Randolph further teaches wherein the tissue interface comprises foam having open cells (manifold (110) may be open cell porous foam, see Paragraph [0039]).
Regarding claim 10, Randolph further teaches wherein the tissue interface is a tube configured to be pulled over the foot (the manifold (110) may be a single piece of the same foam material described above that is formed in the shape of an open-toe sock and simply pulled over the a tissue site of the affected extremity of the body, see last line of Paragraph [0037]). 
Regarding claim 11, Randolph further teaches wherein the tube has an open first end and an open second end (manifold (110) had first and second end, see below).
[AltContent: arrow][AltContent: textbox (Open second end)][AltContent: textbox (Open first end)][AltContent: arrow]
    PNG
    media_image1.png
    717
    593
    media_image1.png
    Greyscale

Regarding claim 12, Randolph further teaches wherein the tissue interface does not cover the toes of the patient (manifold (110) does not cover toes, see Figure 3). 
claim 13, Randolph further teaches a comfort layer configured to be disposed in the chamber between the tissue site and the tissue interface (a comfort layer may be disposed between the intact skin and manifold (110), see Paragraph [0041]).
Regarding claim 14, Randolph teaches all of the limitations, as discussed above in claim 13 and Randolph further teaches wherein the comfort layer comprises a stretchable knit (comfort layer may be a polyester knit textile substrate, see Paragraph [0041]). However, Randolph does not explicitly teach wherein the comfort layer may be a sock. 
Jensen teaches wherein the comfort layer may be a sock (comfort layer can be in a form of sock (302a), see Paragraph [0017]) (see Figure 3).
Randolph and Jensen are analogous art because both deal with a wound dressing to help aid in foot wound/ulcers.
It would have been obvious to a person having ordinary skill in the art before the effective filling date of the invention to modify the comfort layer of Randolph and further include wherein the comfort layer may be in a form of a sock, as taught by Jensen. Jensen teaches a sock comfort layer provides additional comfort for the patient rather than disposing the manifold in direct contact with the intact skin of the patient. The comfort layer may be any material that helps prevent skin irritation without significantly impeding airflow between the manifold and the epidermis (Paragraph [0041], as taught by Randolph).
6.	Claim 15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Randolph and Jensen as applied to claim 1 above, and further in view of Spence (US 3487832 A).
claim 15, Randolph and Jensen teaches all of the limitation, as discussed above in claim 1.  However, Randolph and Jensen do not explicitly disclose wherein the toe box comprises foam having closed cells.
Spence teaches a protective pad material (10) configured to wrap around the toes having closed cells (closed cell foams, see Col. 3 lines 30-37).
Modified Randolph and Spence are analogous art because both deal with a padding material configured to protect the toes of a patient. 
It would have been obvious to a person having ordinary skill in the art before the effective filling date of the invention to modify the padding material of modified Randolph and replace it with the closed cell foam padding, as taught by Spence. Spence teaches the closed cell foam is simple in design, inexpensive to construct, and durable in its wear (see Col. 1 lines 53-55).
7.	Claim 16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Randolph and Jensen as applied to claim 1 above, and further in view of Harcourt (US 20140171837 A1).
Regarding claim 16, Randolph and Jensen teaches all of the limitation, as discussed above in claim 1.  However, Randolph and Jensen do not explicitly disclose wherein the toe box is configured to prevent the toes of the patient from being compressed when negative pressure is applied to the tissue interface.
Harcourt teaches wherein the toe box (protective padding layer (35) around the toes, see Figure 1) is configured to prevent the toes from being compressed when negative pressure is applied to the tissue interface (see Paragraph [0032]).

It would have been obvious to a person having ordinary skill in the art before the effective filling date of the invention to modify the toe box material of modified Randolph and further include a material capable of preventing the toes form being compressed when negative pressure applied, as taught by Harcourt. Harcourt teaches the material protects the lower extremities from friction of the outer layer and reduces positive pressure on the planar wounds (see Paragraph [0037]). 
8.	Claim 4 and 17-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Randolph and Jensen as applied to claim 1 above, and further in view of Grim et al (US 9510965 B2), hereinafter referred to as “Grim”.
Regarding claim 4, Randolph and Jensen teaches all of the limitation, as discussed above in claim 1.  However, Randolph and Jensen do not explicitly disclose a second sealing member configured to seal the cover to the sole.
Grim teaches further comprising a second sealing member configured to seal the cover to the sole (straps (122) couple the base (102) the struts (104) securing the foot of the patient, see Col. 6 lines 22-39) (see Col. 5 lines 6-8).
Modified Randolph and Grim are analogous art because both deal with apparatuses to support the leg of patient.
It would have been obvious to a person having ordinary skill in the art before the effective filling date of the invention to modify the sole of modified Randolph and further include straps to seal the cover layer, as taught by Grim. Grim teaches the straps allows for 
Regarding claim 17, Randolph and Jensen teaches all of the limitation, as discussed above in claim 1.  However, Randolph and Jensen do not explicitly disclose wherein the sole further comprises one or more stabilizing members extending upward from the sole.
Grim teaches wherein the sole further comprises one or more stabilizing members (bilateral struts (104), see Figure 1C) extending upward from the sole (102).
Modified Randolph and Grim are analogous art because both deal with apparatuses to support the leg of patient.
It would have been obvious to a person having ordinary skill in the art before the effective filling date of the invention to modify the sole of modified Randolph and further include one or more stabilizing members extending upwards from the sole, as taught by Grim. Grim teaches the additional stabilizing members can provide support and allow ambulation for an affected limb (see Col. 4 lines 21-24).
Regarding claim 18, modified Randolph and Grim, as applied in claim 17, teaches all of the limitations as discussed above and Grim further teaches wherein the one or more stabilizing members are configured to stabilize the tissue interface (see Col. 4 lines 21-24).  
Regarding claim 19, modified Randolph and Grim, as applied in claim 17, teaches all of the limitations as discussed above and Grim further teaches wherein the one or more stabilizing members are configured to stabilize the ankle of the patient (see Col. 4 lines 21-24).
claim 20, Randolph and Jensen teaches all of the limitation, as discussed above in claim 1.  However, Randolph and Jensen do not explicitly disclose wherein the sole further comprises a medial stabilizing member and a lateral stabilizing member extending upward from the sole.
	Grim teaches wherein the sole (102) further comprises a medial stabilizing member (104) and a lateral stabilizing member (104) extending upward from the sole (see below).
[AltContent: textbox (Lateral stabilizing member)][AltContent: textbox (Medial stabilizing member)][AltContent: arrow][AltContent: arrow]
    PNG
    media_image2.png
    723
    522
    media_image2.png
    Greyscale

Modified Randolph and Grim are analogous art because both deal with apparatuses to support the leg of patient.
.
Conclusion
9.	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Harcourt teaches an apparatus for applying negative pressure to a tissue site proximate a foot of a patient (see Abstract), the apparatus comprising: a tissue interface (drape (16)) configured to be disposed around the tissue site (see Figure 2); a sole (30) configured to support the tissue interface; a cover (20) configured to be coupled to the leg of the patient and the sole to cover the tissue interface and to form a chamber containing the tissue interface to seal the tissue interface within the chamber (see Paragraph [0026]); and an interface (vacuum connector (22)) fluidly coupled to the tissue interface to deliver negative pressure to the tissue interface for distribution to the tissue site (see Paragraphs [0026]-[0028]). However, Harcourt does not teach the tissue interface configured to circumferentially be disposed around the tissue site and a toe box coupled to the sole.
10.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to ERIC RASSAVONG whose telephone number is (408)918-7549.  The examiner can normally be reached on Monday - Friday 9:00am-5:30pm PT.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nicholas J. Weiss can be reached on (571)270-1775.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/E.R./ (9/23/2021)Examiner, Art Unit 3781                                                                                                                                                                                                        
/NICHOLAS J WEISS/Supervisory Patent Examiner, Art Unit 3781